Citation Nr: 9932657	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
Committee on Waivers and Compromises in St. Petersburg, 
Florida


THE ISSUE

Entitlement to waiver of recovery of a $15,222.37 debt 
stemming from the overpayment of Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1970 to 
January 1973.  This appeal arises from a decision from the 
Committee on Waivers and Compromises (CWC) from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  This claim was previously remanded by 
the Board in order for the appellant to have the opportunity 
to provide additional testimony since part of his testimony 
from a prior hearing had not been recorded.  Additional 
testimony was provided and the claim has now been returned to 
the Board.

The Board notes that claims for entitlement to service 
connection for a psychiatric disability, increased rating for 
a skin disorder, and benefits for a helpless child have been 
raised.  (See statements dated in July 1997 and October 
1998.)  These matter are referred to the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been gathered.

2.  There was no bad faith, misrepresentation, or fraud in 
the creation of an overpayment in the calculated amount of  
$15,222.37.


CONCLUSION OF LAW

Waiver of an overpayment in the calculated amount of 
$15,222.37 is not statutorily barred.   38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was found entitled to non-service connected 
pension benefits effective from 1975, due, in large part, to 
a psychiatric disability.  The Board notes that post-service 
VA and private treatment records dated in the 1970's indicate 
that he suffered from severe schizophrenia.  The Board also 
notes that various medical examiners found him to have 
inadequate judgment and to be in need of constant 
supervision.  

The evidence of record indicates that the appellant was 
imprisoned from 1989 to 1994.  However, he failed to notify 
VA of this in a timely manner; he continued to receive VA 
benefits during his imprisonment, thereby creating the 
overpayment at issue.  The Board notes that on numerous 
occasions, VA provided notice that entitlement to pension 
benefits ceases when a claimant is incarcerated in excess of 
60 days (via VA Form 21-8768).  However, it was not until the 
appellant was out of prison that VA was made aware of his 
imprisonment.

The record indicates that the manner in which VA was apprised 
of his imprisonment started with a statement dated in June 
1994, in which the appellant requested service connection for 
his psychiatric disability, and advised that he was providing 
a release for his medical records from "FCI."  He indicated 
that he was at FCI from January 1989 to April 1994.  
Subsequently, he submitted a form as to the status of his 
dependents which lead to some confusion and VA inquired about 
his dependents.  In response, in a statement dated in October 
1994, he stated that his (second) spouse divorced him while 
he was incarcerated, that he was unaware of the divorce while 
he was in prison, that his mother advised VA of this divorce, 
and that he was remarried in August 1994.  

The Board notes that during his imprisonment, various 
documents bearing the appellant's signature were submitted, 
to include eligibility verification and expense reports, as 
well as change of address notice.  None of these documents 
noted the appellant's incarcerated status.  In fact, these 
documents indicated that he was residing with his 
spouse/dependents at the listed address.  During hearings 
held at the RO, he testified that he signed all and completed 
some of the documents that were submitted to VA while he was 
imprisoned.  However, he did not intend to make any 
misrepresentations.  Upon questioning as to why he reported 
that he resided with his spouse during incarceration, he 
indicated that he was not aware that she had divorced him.  
He also testified that he was mentally ill during his 
incarceration and did not realize what exactly he was filling 
out or signing.  His medical records from the prison facility 
confirm that he was indeed receiving treatment, to include 
chronic medication, for a psychiatric disability.

The recovery of any payment may not be waived if there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking a waiver of the recovery of the payment. The 
term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at 
another's expense. A veteran's conduct in connection with an 
overpayment exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government. 
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963, 1.965(b).  Any 
misrepresentation of material fact must be more than non-
willful or mere inadvertence. 38 C.F.R. § 1.962(b).

The Board has considered the evidence of record and the 
applicable laws, to include the doctrine of reasonable doubt 
under 38 U.S.C.A. § 5107, and finds that there was no bad 
faith, misrepresentation, or fraud on appellant's part.  On 
the one hand, there are the numerous documents that were 
submitted during the appellant's imprisonment which were 
clearly erroneous and misleading.  These documents related 
that he continued to reside with his dependents at an address 
other than at a prison facility.  There was no mention made 
of being incarcerated during this time-period.  On the other 
hand, however, there are the letters and statements which he 
submitted after his release, without any inquiry from VA, in 
which he spontaneously provided information as to being 
incarcerated.  This evidence is crucial, in the Board's 
opinion, in ascertaining whether there was intent on his part 
to deceive or misrepresent.  Clearly, if there was such 
intent on his part, he would not have just offered this 
information without prompting.  This, in the Board's opinion, 
shows that he was not aware that he had failed to apprise VA 
of an important matter and of the consequences of that 
failure.

The Board has also considered the testimony provided during 
hearings which clearly indicate that the appellant did not 
understand that he had made misrepresentations (i.e. provided 
incorrect information) and that he did not intend the 
consequences of those misrepresentations.  Further, there is 
the matter of his long -term schizophrenia.  The clinical 
evidence shows that as a result of schizophrenia, his 
intellectual functioning is compromised, his reasoning poor 
and his judgment nil.  All of these deficiencies raise 
questions about his ability to manage his business affairs, 
particularly while he was incarcerated and relying on a 
family member for assistance.  In short, the Board finds 
that, despite the incorrect information provided by the 
appellant during his imprisonment, there was no intent on his 
part to mislead or seek an unfair advantage.  With 
application of the benefit of the doubt rule, the Board 
concludes that consideration of a waiver based on equity and 
good conscience is not precluded by law


ORDER

Entitlement to waiver of recovery of a $15,222.37 debt 
stemming from the overpayment of VA benefits is not barred; 
to this extent only, the appeal is granted.


REMAND

The Board notes that the RO has denied this claim based on 
bad faith.  As reported above, the Board has found that 
waiver is not precluded due to bad faith or 
misrepresentation.  Thus, this claim must be remanded for the 
RO to consider based on equity and good conscience standards

Accordingly, the claim is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he provide an updated 
financial status report.

2.  The CWC should then adjudicate the 
request for a waiver based on equity and 
good conscience standards.

If the appeal is not granted to the appellant's satisfaction, 
following the usual appellate procedures, the claim should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

